DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/17/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-119 are pending in this office action
Claims 1-17, 28, 45, 77-79, 82-84, 89, 91-98, 101-106, 111 and 112 have been amended
Claims 18-26, 29-44, 61-79, 99 and 100 have been cancelled
Claims 114-119 have been added.

Response to Arguments
Applicant's arguments filed in the request for continued examination filed 8/17/2022 have been fully considered but they are not persuasive. See rejection below.

Allowable Subject Matter
Claims 12-16 and 57-60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 45-47, 106-109, 116, 117 and 119 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seo et al (US 2017/0367087 A1).

Regarding claim 45, Seo teaches a method of wireless communication performed by a user equipment (UE), comprising: 
detecting a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0008], [0282]-[0283], UE detecting uplink (UL) transmission overlapping sidelink (SL) transmission); and 
transmitting the uplink communication or receiving the sidelink communication based at least in part on detecting the collision and at least one of a priority associated with the uplink communication or a priority associated with the sidelink communication (Seo: [0008], [0282]-[0283], UE transmitting the UL transmission that has priority over the SL transmission).  

Regarding claim 46, Seo teaches wherein detecting the collision comprises: determining that the transmission of the uplink communication and the reception of the sidelink communication at least partially overlap in a time domain (Seo: [0282]-[0283]).
Regarding claim 47, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0314]).

Regarding claim 106, Seo teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors, coupled to the memory, configured to: 
detect a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0008], [0282]-[0283], UE detecting uplink (UL) transmission overlapping sidelink (SL) transmission); and 
transmit, based at least in part on detecting the collision, at least one of the uplink communication or the sidelink communication based at least in part on a priority associated with the uplink communication or a priority associated with the sidelink communication (Seo: [0008], [0282]-[0283], UE transmitting the UL transmission that has priority over the SL transmission).  

Regarding claim 107, Seo teaches wherein detecting the collision comprises: determining that the transmission of the uplink communication and the reception of the sidelink communication at least partially overlap in a time domain (Seo: [0282]-[0283]).  

Regarding claim 108, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0314]).

Regarding claim 109, Seo teaches0097-093184193980 determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Seo: [0009], [0284]-[0288], [0314]).

Regarding claims 116 and 119, Seo teaches wherein transmitting the uplink communication or receiving the sidelink communication is further based at least in part on whether the uplink communication is associated with a physical uplink control channel (PUCCH) (Seo: Fig. 7, [0031], [0145]-[0146]). 
 
Regarding claim 117, Seo teaches wherein the uplink communication is associated with the PUCCH and includes hybrid automatic repeat request (HARQ) feedback.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 17, 77-94, 98, 102-105, 110-115 and 118  are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Tang (US 2021/0329657 A1).

Regarding claim 1, Seo teaches a method of wireless communication performed by a user equipment (UE) (Seo: Figs. 16 and 18), comprising: 
detecting a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0009], receiving sidelink with priority over UL signal); and 
transmitting, the uplink communication or receiving the sidelink communication based at least in part on (Seo: [0009], receiving sidelink with priority over UL signal) 
detecting the collision (Seo: [0009], reception of sidelink overlaps with UL signal), 
at least one of a priority associated with the uplink communication or the priority associated with the sidelink communication (Seo: [0009], receiving sidelink with priority over UL signal).
Seo does not teach whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold.
Fang teaches whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold (Tang: [0004], UE configured with priority threshold and when there is a collision between UL an SL, determination for transmission is based on comparing SL with a threshold priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo wherein the transmission is based on whether the UE is configured with a sidelink priority threshold for the UE to compare a priority associated with the sidelink communication to the sidelink priority threshold as disclosed by Tang to provide efficient power allocation (Tang: Abstract; [0006)).

Regarding claim 91, Seo teaches a user equipment (UE) for wireless communication, comprising: - 19 -PATENT U.S. Patent Application No. 16/947,073 Attorney Docket No. 0097-0931/193980 a memory; and one or more processors, coupled to the memory, configured to: 
detect a collision between transmission of an uplink communication associated with the UE and reception of a sidelink communication associated with the UE (Seo: [0009], receiving sidelink with priority over UL signal); and 
transmit, the uplink communication or receiving the sidelink communication based at least in part on (Seo: [0009], receiving sidelink with priority over UL signal) 
detecting the collision (Seo: [0009], reception of sidelink overlaps with UL signal), 
at least one of a priority associated with the uplink communication or the priority associated with the sidelink communication (Seo: [0009], receiving sidelink with priority over UL signal).
Seo does not teach whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold.
Fang teaches whether the UE is configured with a sidelink priority threshold for the UE to compare a priority, associated with the sidelink communication, and the sidelink priority threshold (Tang: [0004], UE configured with priority threshold and when there is a collision between UL an SL, determination for transmission is based on comparing SL with a threshold priority).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo wherein the transmission is based on whether the UE is configured with a sidelink priority threshold for the UE to compare a priority associated with the sidelink communication to the sidelink priority threshold as disclosed by Tang to provide efficient power allocation (Tang: Abstract; [0006)).

Regarding claims 2 and 92, Seo teaches a wherein detecting the collision comprises: determining that the UE is not capable of simultaneously transmitting the uplink communication and receiving the sidelink communication (Seo: [0009], [0314]).  

Regarding claims 3 and 93, Seo teaches determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the sidelink communication is higher relative to the priority associated with the uplink communication (Seo: [0314]).
  
Regarding claims 4 and 94, Seo teaches0097-093184193980 determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Seo: [0009], [0284]-[0288], [0314]).
  
 Regarding claims 17 and 98, Seo teaches wherein detecting the collision comprises: determining that the transmission of the uplink communication and the reception of the sidelink communication at least partially overlap in a time domain (Seo: [0009], [0314]).  
Regarding claims 77, 102, 110 and 111, Seo in view of Tang teaches wherein transmitting at least one of the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication or receiving the sidelink communication based at least in part on the UE being configured with the sidelink priority threshold, the priority associated with the uplink communication, and the priority associated with the sidelink communication and wherein the sidelink priority threshold is for the UE to compare the priority associated with the sidelink communication and the sidelink priority threshold (Tang: [0004], [0044]-[0046]).    

Regarding claims 78, 103 and 112, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: - 16 -PATENT U.S. Patent Application No. 16/947,073receivingre receiving the sidelink communication based at least in part on the UE being configured with the sidelink priority threshold, the priority associated with the uplink communication, and the priority associated with the sidelink communication and wherein the sidelink priority threshold is for the UE to compare the priority associated with the sidelink communication and the sidelink priority threshold (Tang: [0004], [0044]-[0046]).  
  
Regarding claims 79, 104 and 105, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication or receiving the sidelink communication based at least in part on comparing the priority associated with the sidelink communication to the sidelink priority threshold (Tang: [0004], [0044]-[0046]).    

Regarding claim 80, Seo in view of Tang teaches wherein the priority associated with the uplink communication is a high priority (Tang: [0004], [0044]-[0046]).
  
Regarding claim 81, Seo in view of Tang teaches wherein the priority associated with the uplink communication is a low priority (Tang: [0004], [0044]-[0046]).  

Regarding claim 82, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting uplink communication or receiving the sidelink communication based at least in part on the UE not being configured with the sidelink priority threshold and the priority associated with the uplink communication (Tang: [0004], [0044]-[0046]).    

Regarding claims 83 and 113, Seo in view of Tang teaches wherein transmitting at least one of the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on the UE not being configured with the sidelink priority threshold and the priority associated with the uplink communication being a high priority (Tang: [0004], [0044]-[0046]).  

Regarding claim 84, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication or receiving the sidelink communication based at least in part on the UE being configured with the sidelink priority threshold, the priority associated with the uplink communication, and the priority associated with the sidelink communication and wherein the sidelink priority threshold is for the UE to compare the priority associated with the sidelink communication and the sidelink priority threshold (Tang: [0004], [0044]-[0046]).    

Regarding claim 85, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on the UE being configured with the sidelink priority threshold, the priority associated with the uplink communication, and the priority associated with the sidelink communication (Tang: [0004], [0044]-[0046]).  

Regarding claim 86, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: - 18 -PATENT U.S. Patent Application No. 16/947,073 Attorney Docket No. 0097-0931/193980 transmitting the uplink communication or receiving the sidelink communication based at least in part on comparing the priority associated with the sidelink communication to the sidelink priority threshold (Tang: [0004], [0044]-[0046]).
  
Regarding claim 87, Seo in view of Tang teaches wherein the priority associated with the uplink communication is a high priority (Tang: [0004], [0044]-[0046]).
  
Regarding claim 88, Seo in view of Tang teaches wherein the priority associated with the uplink communication is a low priority (Tang: [0004], [0044]-[0046]).
  
Regarding claim 89, Seo in view of Tang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication or receiving the sidelink communication based at least in part on the UE not being configured with the sidelink priority threshold and the priority associated with the uplink communication and wherein the sidelink priority threshold is for the UE to compare the priority associated with the sidelink communication and the sidelink priority threshold (Tang: [0004], [0044]-[0046]).
  
Regarding claim 90, Seo in view of Tang teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on the UE not being configured with the sidelink priority threshold and the priority associated with the uplink communication being a high priority (Tang: [0004], [0044]-[0046]).
  
Regarding claims 114 and 118, Seo teaches wherein transmitting the uplink communication or receiving the sidelink communication is further based at least in part on whether the uplink communication is associated with a physical uplink control channel (PUCCH) (Seo: Fig. 7, [0031], [0145]-[0146]). 
 
Regarding claim 115, Seo teaches wherein the uplink communication is associated with the PUCCH and includes hybrid automatic repeat request (HARQ) feedback.



Claims 48-52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Lu et al (US 2020/0045724 A1).

Regarding claim 48, Seo does not teach but Lu teaches determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication is higher relative to the priority associated with the sidelink communication (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold as disclosed by Lu to provide a system for coordinating sidelink and uplink communication to avoid collision (Lu: [0006]).


Regarding claim 49, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 50, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 51, Seo in view of Lu teaches wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting, based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority, the uplink communication or the sidelink communication based at least in part on a physical channel type associated with the uplink communication and a physical channel type associated with the sidelink communication (Lu: [0097], prioritizing RACH).

Regarding claim 52, Seo in view of Lu teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the uplink communication based at least in part on the physical channel type associated with the uplink communication being a physical random access channel (PRACH) (Lu: [0097], prioritizing RACH) and the physical channel type associated with the sidelink communication being a physical sidelink feedback channel (PSFCH) (Lu: [0097], PSSCH/associated with feedback channel).  

Regarding claims 56, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Claims 5, 6, 8, 27, 95-97 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Tang (US 2021/0329657 A1) in further view of Lu et al (US 2020/0045724 A1).

Regarding claims 27 and 101, Seo does not explicitly disclose determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold.  
	Lu teaches determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold (Lu: [0073]-[0075], [0099]-[0100]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by determining whether a ProSe per-packet priority (PPPP) associated with the sidelink communication satisfies a threshold; and determining the priority associated with the sidelink communication based at least in part on determining whether the PPPP associated with the sidelink communication satisfies the threshold as disclosed by Lu to provide a system for coordinating sidelink and uplink communication to avoid collision (Lu: [0006]).

Regarding claims 5 and 95, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: receiving the sidelink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).  

Regarding claim 6, Seo in view of Lu teaches determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are a same priority; and wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority (Lu: Fig. 2A:230-240; [0091], when priority of SL is equal the priority of UL, transmits SL or UL according to priority).

Regarding claims 7 and 96, Seo in view of Lu teaches wherein transmitting at least one of the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication or receiving the sidelink communication, based at least in part on determining that the priority associated with the uplink communication and the priority associated with the sidelink communication are the same priority, the uplink communication or the sidelink communication based at least in part on a physical channel type associated with the uplink communication and a physical channel type associated with the sidelink communication (Lu: [0097], prioritizing RACH).

Regarding claims 8 and 97, Seo in view of Lu teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on the physical channel type associated with the uplink communication being a physical random access channel (PRACH) (Lu: [0097], prioritizing RACH) and the physical channel type associated with the sidelink communication being a physical sidelink feedback channel (PSFCH) (Lu: [0097], PSSCH/associated with feedback channel).  
Claims 9-11 and 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Tang (US 2021/0329657 A1) in further view of Lu et al (US 2020/0045724 A1) in further view of Wang et al (US 2021/0377963 A1).

Regarding claims 9 and 53, Seo in view of Lu does not explicitly disclose wherein transmitting the uplink communication or the sidelink communication comprises: receiving the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink 0097-093186193980 feedback channel (PSFCH) and the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH).  
	Wang teaches wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink 0097-093186193980 feedback channel (PSFCH) and the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH) (Wang: [0326]-[0335]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo in view of Lu wherein transmitting the uplink communication or the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink 0097-093186193980 feedback channel (PSFCH) and the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH) as disclosed by Wang to provide a system for sending uplink and SL signal on shared carrier (Wang: [0004]).

Regarding claims 10 and 54, Seo in view of Lu and Wang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the uplink communication based at least in part on the physical channel type associated with the uplink communication being a physical uplink control channel (PUCCH) and physical channel type associated with the sidelink communication being a physical sidelink shared channel (PSSCH) (Wang: [0326]-[0335]).  

Regarding claims 11 and 55, Seo in view of Lu and Wang teaches wherein transmitting the uplink communication or receiving the sidelink communication comprises: transmitting the sidelink communication based at least in part on the physical channel type associated with the sidelink communication being a physical sidelink shared channel (PSSCH) and the physical channel type associated with the uplink communication being a physical uplink shared channel (PUSCH) (Wang: [0326]-[0335]).  
 
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al (US 2017/0367087 A1) in view of Tang (US 2021/0329657 A1) in further view of Yasukawa et al (US 2019/0159224 A1).
Regarding claim 28, Seo does not explicitly disclose converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at least one of the uplink communication or receiving the sidelink communication based at least in part on the first 1-bit value and the second 1-bit value. 
	Yasukawa teaches converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at least one of the uplink communication or the sidelink communication based at least in part on the first 1-bit value and the second 1-bit value (Yasukawa: [0093], [0107]).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Seo by converting the priority associated with the uplink communication to a first 1-bit value; and converting the priority associated with the sidelink communication to a second 1-bit value; and wherein transmitting at least one of the uplink communication or the sidelink communication comprises: 0097-093194193980 transmitting at least one of the uplink communication or the sidelink communication based at least in part on the first 1-bit value and the second 1-bit value as disclosed by Yasukawa to provide a system for preferentially performing D2D communication depending on necessity (Yasukawa: [0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478